DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 21-22 are indefinite because it is not clear that “the content of rare earth atom” (claim 1-line 4; claim 9-line 7; claims 20-21, line 3) differs from the later-recited “the bulk content of the rare earth atom.”  It appears that “the content” should be renamed “bulk content” in order to be consistent with the newly added limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-7, 9, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata (US 2016/0141084).
Shirata discloses hexagonal strontium ferrite powder (see para. [0019]) having a rare earth atom (Ce) in a surface layer portion wherein the Ce has an uneven distribution (see para. [0111]). An activation volume of the ferromagnetic powder is 800-1600 nm3 with a preferred range of 1000-1400 nm3 (see para. [0016]).  The ferromagnetic powder is used in a magnetic recording medium having a magnetic layer containing the powder that is disposed on a nonmagnetic substrate (para [0112]-[0123].  The ferromagnetic powder comprises Ce in an amount of 0.5-20 at.% (para. [0101]). Choice of any value from within this range, including the presently claimed range of 0.5-5 at%, would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention in view of the apparent suitability of all disclosed values.
Independent claims 1 and 9 have been amended to require a ratio of surface portion content of the rare earth (RE) atom/bulk content of RE atom of greater than 1.  Shirata is silent with regard to this ratio.  However, complete dissolution of the Ce oxide shell portion disclosed by Shirata would yield a minimum ratio of 1.0 (i.e., all Ce content is contained in the shell portion and thus, dissolution of the whole shell and dissolution of the entire particle would yield equivalent contents of Ce).  A value of 1.0 is so close to the claimed range of “greater than 1.0” that it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals 
It is also noted that the amount of partial dissolution of the surface rare earth element in the particles taught by Shirata would be expected to vary based on the size of the particles and the thickness of the coating layer.  As Shirata does not particularly limit either of these, it would have been obvious to expect some variation in a surface/bulk content rare earth ratio depending upon how much of the rare earth containing coating would dissolve under the conditions set forth in the claims.  Partial dissolution of the rare earth containing coating would necessarily yield a ratio of greater than 1.  Thus, for some given particle size and layer thickness, one of ordinary skill in the art would expect only partial dissolution of the rare earth element in the coating taught by Shirata.  Thus, the claimed ratios of greater than 1.5 and greater than 1.9 would be expected to be obvious in the absence of a showing of criticality.
With respect to claims 7 and 15, Shirata discloses that it is known in the art that magnetic anisotropy contributes to coercive force which in turn affects recording density characteristics [0007]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the optimal anisotropy constant of the magnetic particles taught by Shirata in order to achieve high recording density characteristics. It has been held that discovering an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2-5, 8, 10-13, 16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata (US 2016/0141084) in view of Jinbo (JP 2003-059032- see English machine translation).
Shirata discloses all of the features of the claims, as detailed above, but fails to disclose the use of Nd, Sm, Y or Dy in place of Ce on the surface of the hexagonal ferrite particles.  
Jinbo discloses hexagonal ferrites for magnetic recording media wherein the ferrite particles are partially surface-coated with oxides including any one of the following rare earth elements: Ce, Nd, Sm, Y, and Dy (see para [0008] and [0011].  The reference suggests that each of these elements are functionally equivalent for purposes of surface coating.  
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Nd, Sm, Y, or Dy for the Ce in the oxide hexagonal ferrite surface coating taught by Shirata.   One of ordinary skill in the art would have had a reasonable expectation of success in making such a substitution in Shirata’s invention in view of the teaching by JP 2003-059032 that the hexagonal ferrites therein may be Strontium ferrites (see para [0009]).  It has been held that substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claims 8 and 16, Shirata fails to disclose a mass magnetization as presently claimed.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to look to the related art for suitable values for magnetization to be used in Shirata’s recording medium.  Thus, use of hexagonal ferrites as taught by Shirata having a magnetization in a range of 45-75 Am2/kgm would have been obvious in view of Jinbo’s teaching that this range was known to be useful in the hexagonal ferrite magnetic recording art in order to achieve high density recording (see para [0017]).
Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach the claimed surface portion/bulk portion ratio of greater than 1.0 for the rare earth atom content of the hexagonal ferrite powder taught therein. The Examiner respectfully disagrees for the foregoing reasons.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Thurs, Fri 12-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785